      Case 4:21-cv-00105-LPR Document 12 Filed 04/19/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CORTREZ SLATER                                                                    PLAINTIFF

vs.                            CASE NO. 4:21-CV-105

U.S. DEPARTMENT OF STATE, et al.                                              DEFENDANTS


              BRIEF IN SUPPORT OF MOTION TO DISMISS OF D. ERIC NEFF

       COMES NOW D. Eric Neff (hereinafter, "Neff"), by and through his undersigned

counsel, NIXON, LIGHT & BUZBEE, PLLC, and for his Brief in Support of Motion to Dismiss

Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(4) and 12(b)(6) states as follows:

                                 FACTUAL BACKGROUND

       On February 9, 2021, Plaintiff filed his Complaint in the United States District

Court for the Eastern District of Arkansas asserting a claim for negligence. In the style of

his Complaint, Plaintiff named the U.S. Department of State, the Attorney General of

Indiana, the Deputy Director of Child Support Services of Indiana, the Indiana Child

Support Bureau, the Jefferson County Department of Human Resources, Lorenzo

Arredondo, Rebecca L. Wyatt and John Does 1-8. The body of the Complaint, however,

does not reference all defendants nor does the body of the Complaint make any

reference to John Does 1-8. Specifically, nowhere in the Complaint is Neff mentioned by

name or is any assertion or claim made against a John Doe that could conceivably be

Neff. Additionally, no summons have been issued by the Clerk in this action.
      Case 4:21-cv-00105-LPR Document 12 Filed 04/19/21 Page 2 of 5




       The pro se complaint vaguely alleges that the “Respondents” have “conspired

under the color of law” in a court of original jurisdiction. The Complaint goes on to

allege that that this “conspiracy” has violated his 14th Amendment rights and has caused

“extreme emotional, mental and financial” distress and skin rashes due to a negative

credit report of a debt of $118,187.00. In his prayer for relief, the Plaintiff requests that

this debt be declared null and void and removed from his credit report.

       On or about March 22, 2021, Neff was served with a document titled “Summons

in a Civil Action” wherein he was named as a Defendant. The document fails to provide

the name and address of plaintiff or plaintiff’s attorney, fails to include the date said

document was issued and fails to include the signature of the Clerk or Deputy Clerk. A

copy of the document is attached hereto as Exhibit “A”.

                                     LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must provide "a

short and plain statement of the claim that the pleader is entitled to relief." Fed. R. Civ.

P. 8(a)(2). The Court must accept as true all factual allegations set forth in the complaint

by the plaintiff, drawing all reasonable inferences in the plaintiff's favor. See Ashley

Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009). However, the complaint

"must contain sufficient factual matter, accepted as true, to 'state a claim to relief that

is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id.
      Case 4:21-cv-00105-LPR Document 12 Filed 04/19/21 Page 3 of 5




     "The plausibility standard is not akin to a 'probability requirement,' but it asks for

more than a sheer possibility that a defendant has acted unlawfully. Where a complaint

pleads facts that are 'merely consistent with' a defendant's liability, it 'stops short of the

line between possibility and plausibility of entitlement to relief.'" Id. (quoting Twombly,

550 U.S. at 557). "Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 679. "[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not 'shown'—'that the pleader is entitled to relief.' Id. (quoting

Fed. R. Civ. P. 8(a)(2)).

                                        ARGUMENTS

        A. The Complaint should be dismissed as to D. Eric Neff due to insufficiency of
           process pursuant to Fed. R. Civ. P. 12(b)(4).

        Pursuant to Fed. R. Civ. P. 4(a)(1) a summons must (1) state the name and

address of the plaintiff’s attorney or-if unrepresented-of the plaintiff, (2) be signed by

the clerk and (3) bear the court’s seal. Id at (C), (F), and (G). According to the docket

entry in this case, no summons has been issued by the Clerk.

        Insufficient process that does not bear the signature of seal of the federal clerk

of court and does not state the plaintiff’s address deprives the Court of personal

jurisdiction over the Defendant. See Schroeder v. Kochanowski, 311 F.Supp.2d 1241

(Kan. 2004). This is true even if the Defendant is properly served. Ayres v. Jacobs &

Crumplar, P.A., 99 F.3d 565 (Del. 1996). Clearly, the summons served on D. Eric Neff is
      Case 4:21-cv-00105-LPR Document 12 Filed 04/19/21 Page 4 of 5




significantly deficient and fails to confer personal jurisdiction. Accordingly, the

Complaint should be dismissed as to D. Eric Neff.

        B. The Complaint should be dismissed as to D. Eric Neff due to failure to state
           a claim upon which relief can be granted pursuant to Fed. R. Civ. P.
           12(b)(6).

        The Plaintiff’s complaint wholly fails to identify any facts – or even any

conclusions – that support any claim for negligence, fraud, conspiracy or any other

alleged wrong-doing as to D. Eric Neff. In fact, the Complaint fails to name D. Eric Neff or

even a “John Doe” that could reasonably be presumed to be this Defendant. As written,

the complaint provides no notice to the defendants regarding whether or how they are

responsible for any injury Mr. Cortrez. Based upon the parties actually named, it

appears that the Plaintiff is complaining about a debt that is somehow tied to a child

support obligation. Beyond that, there are no facts that connect any of the parties to

such an allegation or even how this debt would amount to “wrong-doing” justifying

relief. Put simply, the Complaint is so wholly deficient of factual allegations that it is

impossible for any party to be advised of the claims against him and to properly defend

same. The complaint, as written, is the epitome of a failure to state a claim upon which

relief can be granted.

        WHEREFORE, D. Eric Neff prays that his Motion to Dismiss be granted, that he be

dismissed from these proceedings, for his costs and attorney fees expended herein, and

for all other just and proper relief to which it is entitled.

                                                        Respectfully submitted,
      Case 4:21-cv-00105-LPR Document 12 Filed 04/19/21 Page 5 of 5




                                                     JOHN B. BUZBEE (Ark. Bar 08045)
                                                     NIXON, LIGHT & BUZBEE, PLLC
                                                     Attorneys at Law
                                                     10201 W. Markham, Suite 108
                                                     Little Rock, Arkansas 72205
                                                     501.376.3600 Telephone
                                                     501.225.6370 Facsimile
                                                     john@nixonandlight.com




                                CERTIFICATE OF SERVICE

       I, John B. Buzbee, state that on this 19th day of April, 2021, I have served a copy

of the foregoing Motion to Dismiss upon all parties indicated below via the Court's

electronic filing system.

Cortrez Slater
21717 Highway 13
Bigelow, AR 72016

Alexander R. Carlisle
Indiana Government Center South
Deputy Attorney General
302 West Washington Street
Indianapolis, IN 46204-2770

Renae Ford Hudson
Arkansas Attorney General's Office
Catlett-Prien Tower Building
323 Center Street, Suite 200
Little Rock, AR 72201-2610

                                                     John B. Buzbee
                                                     John B. Buzbee (Ark. Bar 08045)
